48 F.3d 1228NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jose Gelito RODRIGUEZ, Plaintiff-Appellant,v.A.L. BELL, Lieutenant and Alan B. Adison, Defendants-Appellees.
No. 94-15440.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 28, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Jose Gelito Rodriguez, a California state prisoner, appeals pro se the district court's dismissal with prejudice of his 42 U.S.C. Sec. 1983 complaint alleging that his rights to freedom of association and to due process were violated.  The district court dismissed Rodriguez's action for failing to submit an amended complaint in a timely manner.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and vacate and remand.


3
We review for abuse of discretion a district court's dismissal on grounds that a party failed to comply with a district court order requiring submission of an amended complaint in a timely manner.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).


4
A pro se prisoner completes the filing of court documents when he submits them to prison authorities.  Faile v. Upjohn Co., 988 F.2d 985, 988 & n. 4 (9th Cir.1993).


5
Here, the district judge filed an order on January 6, 1994, dismissing Rodriguez's due process claim with leave to amend within twenty days.  Rodriguez submitted his amended complaint to prison authorities on January 26, 1994, and the amended complaint was filed in the district court on January 31, 1994.  On February 10, 1994, indicating that no amended complaint had yet been filed, the district judge dismissed Rodriguez's action with prejudice.


6
Rodriguez timely filed his amended complaint by submitting it to prison authorities on January 26, 1994.  See id.   Rodriguez, therefore, complied with the district court's January 6 order.  Accordingly, we vacate the district court's judgment and remand for the district court to consider Rodriguez's amended complaint.


7
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3